Exhibit 10.2
 
NON-COMPETITION, NON-SOLICITATION
AND NON-DISCLOSURE AGREEMENT
This Non-Competition, Non-Solicitation and Non-Disclosure Agreement (this
"Agreement") is made this 24th day of February, 2017, by and among LSI
Industries Inc., an Ohio corporation ("LSI") and Dennis W. Wells  ("Executive").
WITNESSETH:
WHEREAS, LSI and its affiliates and subsidiaries are engaged in the business of
designing, engineering, manufacturing and marketing a broad array of lighting
and graphics products for commercial/industrial lighting applications and
corporate visual image programs (the "Business")
WHEREAS, Executive was initially employed as LSI's Chief Operating Officer and
subsequently promoted to Chief Executive Officer on October 22, 2014 and LSI's
President on October 29, 2014;
WHEREAS, the parties entered into an Employment Agreement as of October 1, 2014,
which is being modified by an Amended and Restated Employment Agreement (the
"Amended Employment Agreement") contemporaneously with this Agreement providing
for, among other things, increased compensation and severance benefits, and in
return, LSI seeks a renewal and restatement of Executive's commitment to LSI as
described herein.
NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
below and other good and valuable consideration, the receipt of which is hereby
acknowledged, LSI and the Executive hereby agree, as follows:
1. Restrictions on Use and Disclosure of Information.
(a) General Restrictions.  Executive hereby acknowledges that, as a result of
his relationship with the Company, including, but not limited to his beneficial
interest in LSI and roles in the management and operation of the Business,
Executive has acquired trade secrets, proprietary data and confidential
information related to the Business.  Executive agrees that he will not, without
the express written consent of LSI, at any time, directly or indirectly,
communicate, disclose or divulge to, any person, nor use for his own benefit or
the benefit of any person, any of the trade secrets, proprietary data or
confidential information related to the Business.  Executive agrees that such
trade secrets, proprietary data and confidential information include, but are
not limited to, the following:  existing and contemplated projects; joint
ventures; research and development programs; work product, business, accounting
and financial information and data (except that Executive may provide such
information and data to his financial and legal advisors in connection with the
filing of tax returns); marketing plans; pricing, methods and processes involved
in developing, manufacturing, distributing and selling products and services;
lists and/or identities of customers, distributors, suppliers and prospective
clients; information relating to inventions, modifications, discoveries,
designs, developments, improvements, enhancements, processes, formulas, data,
techniques, computer programs, frameworks, methodology, analytical approaches,
works of authorship, know-how, trade secrets, other intellectual property or
licensing arrangements; and the identity of any persons or entities associated
with or engaged as partners, employees, consultants, advisers and/or agents of
LSI (collectively, the "Restricted Information").
(b) Disclosure in Proceedings.  Notwithstanding the foregoing, Executive may
disclose Restricted Information only to the extent that disclosure thereof is
required by a court or other governmental agency of competent jurisdiction,
provided that Executive promptly notifies LSI of any such demand, order or
threat (and in any event prior to any such disclosure) and reasonably cooperates
with LSI in obtaining any available protective order or the equivalent prior to
the disclosure of such Restricted Information.  LSI agrees to indemnify and hold
Executive harmless from and against his refusal to submit to a demand to
disclose such Restricted Information and all fees, costs, or expenses incurred
by him (including reasonable attorneys fees and disbursements) in responding to
or contesting such demand or cooperating with LSI in obtaining such protective
order or equivalent, or in refusing to furnish such Restricted Information.
2. Non-Solicitation.  During the period of Executive's employment with LSI and
for a period of twelve (12) months after employment with LSI ends for any
reason, Executive shall not, directly or indirectly: (a) intentionally or
knowingly solicit, divert, take away, accept or attempt to divert or take away
any business in which LSI was engaged immediately prior to the date hereof, from
any customer of LSI or any active prospective customer of LSI with whom
Executive became aware or with whom Executive had contact while employed by or a
beneficial owner of the Company; or (b) intentionally recruit, solicit, induce
or encourage, or attempt to recruit, solicit, induce or encourage any former,
current or future employee of LSI, or any person, independent contractor, agent,
consultant or supplier of LSI to terminate such person's employment or other
relationship with, or otherwise cease to provide or reduce such person's supply
of goods and/or services.
3. Non-Disparagement.  Executive shall not disparage or make negative statements
(or induce or encourage others to disparage or make negative statements) about
LSI or any of its present or past equity holders, directors, officers, members,
partners, employees or agents.
4. Non-Competition.  During the period of Executive's employment with LSI and
for a period of six (6) months following Executive's employment if Executive's
employment is terminated by LSI for "Cause", Executive shall not, directly or
indirectly, whether as principal, agent, employee, director, consultant,
stockholder, partner, member or in any other capacity, run, own, manage,
operate, control, be employed by, provide consulting services to, be an officer
or director of, participate in, lend his name to, invest or have any financial
or other interest in or be connected in any manner with the management,
ownership, operation or control of any business, venture or activity anywhere in
North America and any additional geographic territories where LSI operates that
is competitive with the Business; provided, however, that this provision shall
not prohibit Executive from acquiring, solely as a passive investment,
securities of any entity listed on a national securities exchange or regularly
traded in the over-the-counter market if Executive does not own, collectively,
five percent (5%) or more of any class of securities of such entity.


For purposes of this Agreement, the term "Cause" shall mean any of the
following: (i) indictment for, conviction of, or plea of guilty or no contest by
the Executive to a felony, or of any criminal act; (ii) the unreasonable
deliberate and material failure or refusal by the Executive to perform,
consistent with the terms of this Agreement, his employment duties hereunder
(other than as a result of PTO, sickness, disability, illness or injury), and
the failure to rectify the same within thirty (30) days after the Company shall
have given notice to the Executive identifying such failure or refusal and
demanding that it be rectified; (iii) the Executive's commission of any act of
fraud, embezzlement, dishonesty or other willful misconduct that has caused, or
would reasonably be expected to cause, material injury or economic harm to the
Company; (iv) an act of gross negligence on the part of the Executive that has
caused, or would reasonably be expected to cause, material injury  or economic
harm to the Company; (v) a deliberate or material violation of a written
material Company policy; or (vi) a material breach of this Agreement (or any
successor thereto or amendment thereof) which (and only if the same shall be
curable) Executive fails to cure within thirty (30) days after the Company shall
have given notice to the Executive identifying such breach and demanding that it
be cured.
5. Remedies and Enforceability.  In addition to any other rights or remedies
that may be available, LSI shall be entitled to immediate injunctive relief
(including the issuance of a temporary restraining order, preliminary and
permanent injunction, if applicable) or other appropriate equitable relief in
any court of competent jurisdiction, upon the occurrence of a breach by
Executive of any of the terms of this Agreement.  Executive acknowledges and
agrees that a violation of the restrictive covenants set forth in this Agreement
will cause irreparable harm to LSI, that the remedy at law for the same would be
inadequate, and that damages would be difficult to determine, and Executive
therefore consents to the imposition of equitable remedies, including injunctive
relief without the requirement of a bond, if LSI seeks equitable relief as a
remedy as set forth in this Agreement.
6. Enforceability.  If a court of competent jurisdiction determines that any of
the provisions or restrictions of this Agreement are invalid or unenforceable by
reason of being unreasonably vague or unreasonable as to the scope of coverage,
length of time or geographical area, or for any other reason, then and in each
such case, the remaining restrictions herein contained shall, nevertheless,
remain effective, and this Agreement, or any portion hereof, shall be considered
to be amended so as to be considered reasonable and enforceable by such court,
and the court shall specifically have the right to restrict the time period or
the business or geographical scope of such restrictions to any portion of the
time period, business or geographic areas described above to the extent the
court deems such restriction to be necessary to cause the covenants to be
enforceable, and in such event, the covenants shall be enforced to the extent so
permitted.
7. Severability.  If any term or provision of this Agreement is declared illegal
or unenforceable by any court of competent jurisdiction and cannot be modified
to be enforceable, such term or provision shall immediately become null and
void, leaving the remainder of this Agreement in full force and effect.
8. Entire Agreement and Amendments.  This Agreement shall constitute the entire
agreement between the parties and supersedes all existing agreements between
them, whether oral or written, with respect to the subject matter hereof.
9. Successors and Assigns.  This Agreement shall be binding and shall inure to
the benefit of the parties hereto and their respective successors, assigns,
heirs and legal representatives.
10. Waiver.  No waiver of any party hereto of a breach of any provision of this
Agreement by any other party shall operate or be construed as a waiver of any
subsequent breach by such other party.  The failure of any party hereto to take
any action by reason of such breach shall not deprive such party of the right to
take action at any time while such breach continues.
11. Governing Law.  This Agreement shall be construed in accordance with, and
the rights of the parties shall be governed by, the laws of the State of Ohio.
12. Counterparts.  This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original and when taken together shall constitute
one agreement.
The parties have caused this Agreement to be executed by the undersigned duly
authorized persons as of the day and year first stated above.

 

   
LSI INDUSTRIES INC.
         
By: /s/ Ronald S. Stowell
   
Ronald S. Stowell
   
Vice President, Chief Financial Officer
           /s/ Dennis W. Wells    
Dennis W. Wells
    Chief Executive Officer